Citation Nr: 1013497	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for dermatitis.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.

4.  Entitlement to service connection for dermatitis.

5.  Entitlement to service connection for a villous adenoma 
with high grade dysplasia, claimed as cancer of the duodenum.




REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1963 to April 
1966.  Service in the Republic of Vietnam from May 27, 1965, 
to April 30, 1966, is indicated by the evidence of record.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, and a November 2006 rating decision by the 
RO in Des Moines, Iowa.  The Des Moines RO currently has 
jurisdiction over the Veteran's claims.

The Veteran was originally denied service connection for 
dermatitis in a September 1981 rating decision.  He was 
notified of this decision in a September 1981 letter, but did 
not appeal.  In a May 1996 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for PTSD 
and continued the previous denial of entitlement to service 
connection for dermatitis.  The Veteran was notified of this 
decision in a June 1996 letter, but did not appeal.

In the April 2005 rating decision, the Cleveland RO denied 
the Veteran's claim of entitlement to service connection for 
villous adenoma with high grade dysplasia, claimed as cancer 
of the duodenum.  The Des Moines RO reopened and denied the 
issues of entitlement to service connection for PTSD and 
dermatitis in the November 2006 rating decision.  

Although the RO reopened and adjudicated the PTSD and 
dermatitis issues on the merits, the Board is required to 
determine whether new and material evidence was presented 
when a claim has been previously disallowed based upon the 
same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  For this reason, the Board has included 
the issues on the title page of whether new and material 
evidence was received to reopen the claims for service 
connection.  The Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that an 
initial claim of entitlement service connection for PTSD 
should also be read as including other psychiatric disorder 
diagnoses reasonably raised by the symptoms described and all 
information obtained in support of the claim.  Therefore, the 
issue on appeal as to this matter has been revised to include 
consideration of the other applicable diagnoses of record in 
this case.

In February 2007, the Veteran presented testimony at a 
personal hearing conducted at the Des Moines RO before a 
Decision Review Officer (DRO).  In October 2009, the Veteran 
testified at a personal hearing, conducted via 
teleconferencing equipment, which was chaired by the 
undersigned Acting Veterans Law Judge (VLJ).  Transcripts of 
these hearings have been associated with the Veteran's claims 
folder. 

The issues of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, dermatitis, 
and a villous adenoma with high grade dysplasia are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A May 1996 rating decision denied entitlement to service 
connection for PTSD and dermatitis; the Veteran was notified 
of the determination but did not appeal.

3.  Evidence added to the record since the May 1996 rating 
decision as to the issue of entitlement to service connection 
for PTSD is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the claim.

4.  Evidence added to the record since the May 1996 rating 
decision as to the issue of entitlement to service connection 
for dermatitis is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received and the claim 
for entitlement to service connection for dermatitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by Court have been fulfilled by 
information provided to the Veteran in letters from the RO 
dated in April 2004, August 2004, and November 2006.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of 
these matters by correspondence provided in November 2005.

The notice requirements pertinent to the new and material 
evidence issues have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the 
appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

A May 1996 rating decision denied entitlement to service 
connection for PTSD and dermatitis.  It was noted the 
evidence demonstrated no present diagnosis of PTSD and that 
dermatitis was not a disease associated with Agent Orange 
exposure.  It was also noted that a previous rating decision 
found the Veteran's atopic dermatitis existed prior to 
service and was not etiologically related to service.  The 
Veteran did not appeal and the decisions became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

The evidence added to the record since the May 1996 rating 
decision includes VA treatment reports, VA examination 
reports, VA medical opinions, private medical records, 
private medical opinions, testimony from the Veteran's 
spouse, and the Veteran's testimony and statements in support 
of the claims.  The evidence added to the record includes an 
April 2004 VA treatment report which noted the Veteran 
appeared to meet the criteria for a diagnosis of PTSD.  An 
August 2005 private medical opinion from W.J.D., M.D., which 
noted the Veteran had received treatment for PTSD and 
depression for many years and that this likely caused or 
aggravated his Crohn's disease.  It was further noted that 
long-standing Crohn's disease could certainly have led to his 
duodenal tumor.  A September 2005 VA medical statement by a 
VA Gastroenterology Staff Physician noted diagnoses of 
depression, PTSD, and inflammatory bowel disease (IBD) and 
that evidence showed that early life stress played a role in 
the susceptibility of individuals to develop IBD.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added as to the claims for PTSD and 
dermatitis is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claims.  The evidence includes a medical 
statement attributing PTSD and dermatitis to active service.  
The credibility of evidence must be presumed for the purpose 
of deciding whether it is new and material.  Justus, 3 Vet. 
App. at 513.  Therefore, the claims must be reopened.  The 
issues of entitlement to service connection on the merits are 
addressed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD; to this 
extent the appeal is granted.

New and material evidence has been received to reopen a claim 
for entitlement to service connection for dermatitis; to this 
extent the appeal is granted.


REMAND

For reasons expressed below, the Board finds that this case 
must be remanded for additional evidentiary development.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2009).  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c) (2009).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2) (2009).  

For PTSD claims, VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
has held that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with) and 
personal participation in rocket attacks while stationed in 
Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(holding that "corroboration of every detail [of a claimed 
stressor] including the appellant's personal participation" 
is not required; rather an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

Reasons for remand

Service personnel records

The Board notes that an August 2007 report by the U.S. Army 
and Joint Services Records Research Center (JSRRC) stated 
records showed the Veteran served with the 155th TRANS CO, 
but that records did not indicate he was ever stationed at 
Qui Nhon.  It was suggested that he might have served a Que 
Nhon, approximately 75 miles from Cam Rahn Bay.  A review of 
the Veteran's service treatment records, however, indicates 
his organization unit from approximately December 1965 to 
April 1966 was the 515th Transportation Company.  The Veteran 
has also indicated that while in Vietnam he worked directly 
across from the medical units and witnessed injured personnel 
that were brought in for treatment.  In his October 2009 
hearing he testified that he was responsible for escorting 
the wounded into the hospital and for standing guard at the 
perimeter of the base.  The available record includes copies 
of reports from the Veteran's service personnel file, but 
these records appear to be incomplete.  Further efforts are 
required to obtain any additional pertinent service personnel 
records to assist the Veteran in substantiating his claims.  
Appropriate action should be taken to verify the Veteran's 
service with the 515th Transportation Company, to include 
verification of his reported stressors in Qui Nhon.

Medical records

In May 2004, the Veteran completed a VA Form 21-4142, 
Authorization and Consent to Release Information, wherein he 
requested VA obtain his private treatment records from the 
University of Iowa Hospital.  In addition, the Veteran has 
submitted the hospital's Consent to Release of Information 
form authorizing VA to obtain his records.  While the RO has 
made two attempts to obtain the Veteran's medical records, 
these documents have not been received or associated with his 
claims folder and there is no formal finding of the records 
unavailability.  Appropriate action should be taken to obtain 
these records or to notify the Veteran that they could not be 
obtained.

Medical opinion

While the evidence of record includes several medical 
opinions which address whether a nexus exists between the 
Veteran's cancer of the duodenum and his presumed exposure to 
Agent Orange, the record does not include a medical opinion 
addressing whether the Veteran's gastrointestinal disability 
and subsequent cancer is related to any other incident of 
military service.  In this regard the Board notes that the 
Veteran complained of stomach, liver or intestinal trouble 
during both his enlistment and separation examinations.  The 
issue of Crohn's disease as directly related to military 
service has not been addressed by VA examination.  The 
present record also includes inconsistent medical opinions as 
to the etiology of the Veteran's dermatitis and includes 
medical opinions dated in August 2005, September 2005, and 
August 2007 indicating possible relationships between PTSD or 
stress and the development or aggravation of dermatitis and 
gastrointestinal disease.  Therefore, the Board finds that 
additional development is required for adequate 
determinations.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
contact the National Personnel Records 
Center (NPRC), and/or any other 
appropriate repository of records, and 
request copies of Veteran's service 
personnel records.  All efforts to obtain 
such records should be documented in the 
claims folder. 

Thereafter, if warranted by the evidence 
obtained and records show service with the 
515th Transportation Company, appropriate 
efforts should be taken to verify the 
Veteran's reported stressors during such 
service in Qui Nhon, Vietnam.  As many 
requests as are necessary to obtain any 
relevant records must be taken, unless 
further efforts would be futile.

2.  Appropriate action should be taken to 
request the Veteran's treatment records 
from the University of Iowa Hospital as 
identified in his May 2004 VA From 21-4142 
and June 2004 release from the University 
of Iowa.  In the event that such records 
are unavailable, the Veteran should be 
notified and a formal finding of 
unavailability should be made.  All 
efforts to obtain such records should be 
documented.

3.  If a stressor event is verified, the 
Veteran should be scheduled for a VA 
psychiatric examination for an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has PTSD as a result of a 
verified event during service.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluations for PTSD (revised April 2, 
2007).  The examiner should be informed as 
to which of the claimed stressor or 
identified events have been verified.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  Thereafter, the Veteran should be 
scheduled for a VA gastrointestinal 
disorders examination for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that his gastrointestinal 
disability and subsequent cancer were 
either incurred or aggravated during 
active service, to include as due to Agent 
Orange exposure, or were incurred or 
aggravated beyond a natural progression as 
a result of a service-connected 
disability.  The examination must be 
conducted following the protocol any 
appropriate VA disability examination work 
sheet.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

5.  Thereafter, the Veteran should be 
scheduled for a VA skin disorders 
examination for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that he has a present skin disability that 
was either incurred or aggravated during 
active service, to include as due to Agent 
Orange exposure, or was incurred or 
aggravated beyond a natural progression as 
a result of a service-connected 
disability.  The examination must be 
conducted following the protocol any 
appropriate VA disability examination work 
sheet.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


